21-240-cv
    S.J. v. N.Y.C. Dep’t of Educ.

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of May, two thousand twenty-two.

    PRESENT:
                RICHARD C. WESLEY,
                JOSEPH F. BIANCO,
                MYRNA PÉREZ,
                      Circuit Judges.
    _____________________________________

    S.J., Individually and on behalf of K.H., a child
    with a disability,

                               Plaintiff-Appellant,

                      v.                                                          21-240-cv

    New York City Department of Education,

                      Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                          BENJAMIN M. KOPP (Andrew K. Cuddy, on the
                                                      brief), Cuddy Law Firm, P.L.L.C., Auburn, NY.

    FOR DEFENDANT-APPELLEE:                           JANET L. ZALEON (Richard Dearing, Claude S.
                                                      Platton, on the brief), for Georgia M. Pestana,
                                                      Corporation Counsel of the City of New York, New
                                                      York, NY.
          Appeal from a judgment and orders of the United States District Court for the Southern

District of New York (Schofield, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and orders of the district court are AFFIRMED.

          Plaintiff-appellant S.J. appeals from the district court’s award of attorneys’ fees under the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415(i)(3), following an

administrative proceeding that ordered defendant-appellee New York City Department of

Education (“DOE”) to provide certain compensatory services to S.J.’s child, who has a disability.

S.J. contends that the district court erred on numerous grounds including, inter alia, adopting the

hourly rates recommended by the magistrate judge in his Report and Recommendation (“R&R”),

reducing the hours billed by S.J.’s attorneys in connection with the federal fees litigation, and

failing to award prejudgment interest. We assume the parties’ familiarity with the underlying facts

and prior record of proceedings, to which we refer only as necessary to explain our decision to

affirm.

          We review a district court’s award of attorneys’ fees for abuse of discretion. See Lilly v.

City of New York, 934 F.3d 222, 227 (2d Cir. 2019). “Given the district court’s inherent

institutional advantages in this area, our review of a district court’s fee award is highly deferential.”

McDonald ex rel Prendergast v. Pension Plan of the NYSA-ILA Pension Tr. Fund, 450 F.3d 91,

96 (2d Cir. 2006) (per curiam). “This high degree of deference is appropriate because ‘[w]e can

hardly think of a sphere of judicial decisionmaking in which appellate micromanagement has less

to recommend it.’” Lilly, 934 F.3d at 227 (quoting Fox v. Vice, 563 U.S. 826, 838 (2011)). Thus,

under this deferential standard, a district court abuses its discretion if it: “(1) bases its decision on

                                                   2
an error of law or uses the wrong legal standard; (2) bases its decision on a clearly erroneous

factual finding; or (3) reaches a conclusion that, though not necessarily the product of a legal error

or a clearly erroneous factual finding, cannot be located within the range of permissible decisions.”

Id.

        In any action or proceeding brought under the IDEA, a court “may award reasonable

attorneys’ fees . . . to a prevailing party who is the parent of a child with a disability.” 20 U.S.C.

§ 1415(i)(3)(B)(i)(I). Such fees must be “reasonable” and “based on rates prevailing in the

community in which the action or proceeding arose for the kind and quality of services furnished.”

A.R. ex rel. R.V. v. N.Y.C. Dep’t of Educ., 407 F.3d 65, 79 (2d Cir. 2005) (quoting 20 U.S.C. §

1415(i)(3)(B)-(C)). Within this framework, district courts “determin[e] a reasonable hourly rate

by considering all pertinent factors, including the Johnson factors [as articulated in Johnson v.

Georgia Hwy. Express Inc., 488 F.2d 714, 717–19 (5th Cir. 1974), abrogated on other grounds

by Blanchard v. Bergeron, 489 U.S. 87, 109 (1989)], and then multiply[] that rate by the number

of hours reasonably expended to determine the presumptively reasonable fee.” Lilly, 934 F.3d at

230.

        Upon review of the record, we find no abuse of discretion in the district court’s

determination of the award of attorneys’ fees and costs. 1 The district court found that the hourly

rates assigned to S.J.’s attorneys, including the associates, are reasonable and align with what


1
   As a threshold matter, we find unpersuasive S.J.’s contention that the district court applied the wrong
legal standard in its review of the R&R. The district court specifically and correctly stated that “[a] district
court must conduct a de novo review of any portion of the report to which a specific objection is made on
issues raised before the magistrate judge,” Special App’x at 36 (citing 28 U.S.C. § 636(b)(1)), and the
remaining portions of the report as to which no objections were made are reviewed for clear error, id. S.J.’s
other arguments regarding purported errors in the district court’s application of the legal standards are
likewise without merit.


                                                       3
similarly qualified attorneys would receive in a matter of comparable complexity in the district.

The district court properly exercised its discretion with respect to the rates by considering, among

other things, the experience level of the attorneys, as well as the fact that S.J. prevailed in an

uncontested proceeding that lasted less than two hours and focused on relatively straightforward

issues. See, e.g., id. at 232 (a district court may consider “the novelty or complexity of a case in

determining the reasonable hourly rate or hours billed”). The district court also did not abuse its

discretion in reducing the hours S.J.’s attorneys billed to the federal litigation based on a finding

that a competent attorney should not have needed more than this amount of time to litigate the fee

petition. See id.; Fox, 563 U.S. at 838 (“We emphasize, as we have before, that the determination

of fees should not result in a second major litigation.” (internal quotation marks omitted)). We

similarly conclude that the district court was well within its discretion in reducing the award of

photocopying costs, as well as denying reimbursement for attorneys’ time to serve process. Nor

is there any basis to disturb the district court’s determination that, “[a]ssuming the Court has

discretion to award prejudgment interest, the Court agrees with the [R&R] that Plaintiff is

adequately compensated by the award as modified.” Special App’x at 43.

       We have considered all of S.J.’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the district court’s judgment awarding attorneys’ fees for substantially

the same reasons stated in its January 12, 2021 and January 26, 2021 orders.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court




                                                 4